DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-12, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 10,762,438 B1), hereinafter “Zhang”. 

As per claim 1, Zhang 
“storing a plurality of dialog templates, each of the dialog templates including one or more sets of common inquiries or common inquiry responses” at Col. 7 lines 30-45; Col. 10 lines 1-20
(Zhang teaches the step of storing question templates for different type of questions. For example, a question template for a recommend type question can be <subject>, <type>, <location> and an answer to a recommendation type question has a structure according to <noun> is <opinion word>)
“generating a deployment object associating one or more of the dialog templates with a target application from among the plurality of target applications” at Col. 7 line 30 to Col. 8 line 30;
(Zhang teaches question identifier 344 and answer identifier 346 use the question templates to identify questions/answers in data sources such as social media posts) 
“extracting textual data from the target application, assembling the extracted textual data into inquiries or inquiry responses according to the one or more dialog templates associated with the deployment object” at Col. 2 line 15 to Col. 3 line 25; Col. 6 line 5 to Col. 7 line 65;
(Zhang teaches the steps of extracting textual data from the sources such as social media posts and associated comments, messages and corresponding response to identify questions and associated answers according to the question and answer types)
“deploying an AI-based dialog service to the target application based on the assembled inquiries or inquiry responses” at Col. 3 lines 25-40; Col. 8 lines 1-30.


As per claim 7, Zhang teaches the medium of claim 1, wherein “said assembling includes assembling the textual data based on one or more attributes selected from the group consisting of: a tone or sentiment of the inquiry or inquiry response, a personality associated with the inquiry or inquiry response, a relevance of the inquiry or inquiry response, a length of the inquiry or inquiry response, a response time of the inquiry or inquiry response, and a target audience of the AI-based dialog service” at Col. 7 line 30 to Col. 8 line 5.

As per claim 8, Zhang teaches the medium of claim 1, wherein “said assembling includes ranking and weighting the assembled textual data to ensure appropriate dialog answers are presented in priority order” at Col. 7 line 30 to Col. 8 line 5.

As per claim 9, Zhang teaches the medium of claim 1, wherein “said assembling includes correlating short-length language n-grams with sentence-level n-grams to assemble relevant statement sets” at Col. 6 line 5 to Col. 7 line 65.
As per claim 10, Zhang teaches the medium of claim 1, wherein “said deploying includes: feeding the assembled inquiries or inquiry responses to a discovery service; and receiving a deployment code of the AI-based dialog service from an assistant/bot service connected to the discovery service” at Col. 6 line 5 to Col. 8 line 30.

As per claim 11, Zhang teaches the medium of claim 1, wherein “the deployment object further associates analysis scheduling information with the target applications; and the operations further comprises deriving analytics from the extracted textual data according to the analytics scheduling information associated with the deployment object” at Col. 6 lines 5-65, Col. 10 line 40 to Col. 11 line 55.

As per claim 12, Zhang teaches the medium of claim 11, wherein “the operations further comprise rendering a report based on the derived analytics according to the analytics scheduling information associated with the deployment object” at Col. 6 lines 5-65.

As per claim 16, Zhang teaches the medium of claim 1, wherein “the operations further comprises generating a Frequently Asked Questions and Answers (FAQ) dialog based on the assembled inquiries or inquired responses” at Col. 6 line 5 to Col. 7 line 65.

As per claim 17, Zhang teaches the medium of clam 16, wherein “the deployment object further associates FAQ preference data with the target application, 

As per claim 18, Zhang teaches the medium of claim 1, wherein “the target application comprises a smartphone application, a web-based application, a customer relationship management system, a contact center application, a digital engagement platform, a social engagement timeline, or an in-car telemetry system” at Col. 6 lines 4-5.
As per claim 19, Zhang teaches a method of provisioning AI-based dialog services for a plurality of target applications, the method comprising:
“storing a plurality of dialog templates, each of the dialog templates including one or more sets of common inquiries or common inquiry responses” at Col. 7 lines 30-45;
“generating a deployment object associating one or more of the dialog templates with a target application from a plurality of target applications” at Col. 7 line 30 to Col. 8 line 30
“extracting textual data from the target application, assembling the extracted textual data into inquires or inquires responses according to the one or more dialog templates associated with the deployment object” ” at Col. 2 line 15 to Col. 3 line 25; Col. 6 line 5 to Col. 7 line 65;
“deploying an AI-based dialog service to the target application based on the assembled inquires or inquiry responses” at Col. 3 lines 25-40; Col. 8 lines 1-30.

As per claim 20, Zhang teaches a system for auto-provisioning AI-based dialog services for a plurality of target applications comprising:
“a template server for storing a plurality of dialog templates and generating a deployment object associating one or more of the dialog templates with a target application from among a group of target applications, each of the dialog templates including one or more sets of common inquiries or common inquiry responses” at Col. 7 lines 30-45;
“a crawler for extracting textual data from the target application, an algorithm server for assembling the extracted textual data into inquiries or inquiry responses according to the one or more dialog templates associated with the deployment object” at Col. 2 line 15 to Col. 3 line 25; Col. 6 line 5 to Col. 7 line 65
“a provisioning server for deploying an AI-based dialog service to the target application based on the assembled inquires or inquiry responses” at Col. 3 lines 25-40; Col. 8 lines 1-30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and in view of Yu et al. (US 2018/0332042 A1), hereinafter “Yu”.
As per claim 2, Zhang teaches the medium of claim 1 discussed above. Zhang does not teach “the deployment object further associates login credentials with the target application, and said deploying the AI-based dialog service includes accessing the target application using the login credentials associated with the deployment object” as claimed. However, Yu teaches a method for securely authenticating a bot user including the step of associating login credentials with the target application, and accessing the target application using the login credential associated with the deployment object at [0006]-[0007]. Thus, it would have been obvious to one of ordinary skill in the art to combine Yu with Zhang’s teaching so that “the user is authenticated without having to perform any additional action, result in a superior user experience and incurring to additional work on part of the developer”, as suggested by Yu at [0008].

As per claim 3, Zhang and Yu.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and in view of Feng et al. (US 2016/0062959 A1), hereafter “Feng”.  
As per claim 4, Zhang teaches the medium of claim 1 discussed above. Zhang does not explicitly teach “said extracting includes deploying a crawler to the target application” as claimed. However, Feng teaches a method for identify and update Question-Answer pairs from the network using a web crawler at [0026]-[0030]. Thus, it would have been obvious to one of ordinary skill in the art to combine Feng with Zhang’s teaching to retrieve the question-answer pairs and the update information when the answer to a question is updated using a well-known web crawler, as suggested by Feng at [0026]-[0027].

As per claim 5, Zhang and Feng teach the medium of claim 4 discussed above. Feng also teaches: wherein “the deployment object further associates crawler scheduling information with the target application, and the crawler is deployed according to the crawler scheduling information associated with the deployment object” at [0026]-[0030]

As per claim 6, Zhang and Feng teaches the medium of claim 5 discussed above. Feng also teaches: wherein “the operations further comprises: updating the assembled inquires or inquiry responses based on subsequently extracted textual data from the target application, the subsequently extracted textual data obtained by the crawler according to the crawler scheduling information associated with the deployment 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and in view of Koohmarey et al. (US 2019/0104092 A1), hereinafter “Koohmarey”.

As per claim 13, Zhang teaches the medium of claim 1 discussed above. Zhang does not teach: “the deployment object further associates notification or escalation data with the target application, the notification or escalation data including one or more notification or escalation triggers and one or more notification or escalation target endpoints, and the operations further comprise issuing a notification or escalation to the one or more notification or escalation target endpoints according to the notification or escalation data associated with the deployment object” as claimed. However, Koohmarey teaches  a virtual agent conversation service including associating notification or escalation data with the application, the notification or escalation data including one or more notification or escalation triggers and one or more notification or escalation target endpoints, and the operations further comprise issuing a notification or escalation to the one or more notification or escalation target endpoints according to the notification or escalation data associated with the deployment object” at [0032], [0051]-[0052]. Thus, it would have been obvious to one of ordinary skill in the art to combine Koohmarey with Zhang’s teaching in order to allow the user to escalate the 

As per claim 14, Zhang and Koohmarey teach the medium of claim 13 discussed above. Koohmarey also teaches “the one or more notification or escalation triggers comprise values of inputs selected from the group consisting of: customer sentiment, customer tone, number of dialog turns, and timers” at [0032], [0046], [0051]-[0052].

As per claim 15, Zhang and Koohmarey teach the medium of claim 14 discussed above. Koohmarey also teaches:  wherein “the notification or escalation target endpoints comprise automated outbound communications selected from the group consisting of short message service messages, text messages, instant messages, chat messages, virtual assistant messages, email messages, and phone calls” at [0032], [0051]-[0052].








Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 8, 2021